THE- COURT
overruled the objections, saying that it is not reasonable that the. party should have all the benefits of being . present in court, and not- liable to its disadvantages. The benefit of the net might be entirely avoided by the party concealing himself, or the opposite party may not know . his residence. 'But THE COURT, not being satisfied that the witness had departed and was out .of the District of Columbia at the time of the trial, rejected the deposition; upon which, a juror was withdrawn by consent, and the cause continued.